Order filed, January 10, 2018.




                                           In The
                                  Court of Appeals
                                         For The
                             First District of Texas
                                       ____________

                                   NO. 01-17-00915-CV

        JORY ODOM AND SECURATECH SOLUTIONS, INC., Appellant

                                             V.

                      SOUTHCROSS SECURITY, INC., Appellee


                        On Appeal from the 125th District Court
                                 Harris County, Texas
                             Trial Court Case 2015-14026


                                          ORDER
       The reporter’s record in this case was due 01/02/2018. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Kendra Garcia, the official (or substitute) court reporter, to file the
record in this appeal, if any, within 30 days of the date of this order.


                                       PER CURIAM